UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22534 Versus Capital Multi-Manager Real Estate Income Fund LLC (Exact name of registrant as specified in charter) 5arkway, Suite 330 Greenwood Villager, CO 80111 (Address of principal executive offices) (Zip code) Mark D. Quam c/o Versus Capital Advisors LLC 5arkway, Suite 330 Greenwood Villager, CO 80111 (Name and address of agent for service) COPY TO: Alan Hoffman, Esq. Winston & Strawn LLP 200 Park Avenue New York, New York 10166-4193 Registrant's telephone number, including area code: (303) 895-3773 Date of fiscal year end: March 31 Date of reporting period: December 31, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedules of Investments are attached herewith. VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – December 31, 2016 (Unaudited) Shares Value Shares Value Private Investment Funds * - 69.8% (Note 6) Diversified (continued) Diversified – 69.8% 573,304 Mirvac Group, REIT (Australia) $ 881,236 AEW Core Property Trust (U.S.), Inc. 40,0000 Mitsubishi Estate Co., Ltd. (Japan) 796,578 78,277 Class A Shares $ 75,608,530 79,000 Mitsui Fudosan Co., Ltd. (Japan) 1,828,406 19,435 Class B Shares 18,772,459 570,000 New World Development Co., Ltd. (Hong Kong) 602,747 318,556 Barings Core Property Fund LP 39,089,996 Nomura Real Estate Master Fund, Inc., REIT 91,171 Clarion Lion Properties Fund LLC 123,951,903 406 (Japan) 614,167 15,110 Harrison Street Core Property Fund 19,119,860 265,000 Propertylink Group (Australia) 149,165 54,110 Heitman America Real Estate LP 63,119,968 317,500 Religare Health Trust (Singapore) 200,609 314 Invesco Core Real Estate USA 52,804,142 28,500 Secure Income REIT, PLC (United Kingdom) 110,815 Invesco Real Estate Asia Fund (Cayman) Unit Trust 406 Sekisui House Reit, Inc. (Japan) 521,417 43,624 Class A Units 5,128,689 148,229 Spirit Realty Capital, Inc., REIT 1,609,767 J.P. Morgan U.S. Real Estate Income and 71,600 Sponda OYJ (Finland) 329,819 16,379,324 Growth Domestic, LP 23,912,175 1,240,000 Spring Real Estate Investment Trust (Hong Kong). 514,901 LaSalle Property Fund LP 319,496 Stockland, REIT (Australia) 1,055,987 58,384 Class A Shares 90,626,711 45,300 STORE Capital Corp., REIT 1,119,363 21,325 Class B Shares 33,101,785 77,000 Sun Hung Kai Properties, Ltd. (Hong Kong) 973,112 28,596 Mesa Core Lending Fund LP Class A 29,716,731 14,100 TLG Immobilien AG (Germany) 265,679 24,629 Met Life Commercial Mortgage Income Fund 25,016,449 75,700 Tokyo Tatemono Co., Ltd. (Japan) 1,012,356 881,732 RREEF America Reit II, LP 101,769,552 30,100 Unite Group, PLC, REIT (United Kingdom) 224,798 2,839 Trumbull Income Property Fund, LP 34,081,218 205,300 Viva Energy REIT (Australia) 355,572 4,969 Trumbull Property Fund, LP 53,339,779 44,925 Vonado Realty Trust, REIT 4,688,822 — US Government Building, LP** 45,895,117 44,747,685 Total Private Investment Funds 835,055,064 (Cost $790,962,664) Health Care – 1.4% 39,400 Care Capital Properties, Inc., REIT 985,000 Common Stocks – 14.7% 107,300 HCP, Inc., REIT 3,188,956 Apartments – 2.0% 19,141 Physicians Realty Trust, REIT 362,913 87,600 American Homes 4 Rent, REIT Class A shares 1,837,849 54,935 Sabra Health Care, Inc., REIT 1,341,513 Apartment Investors & Management Co., 239,150 Senior Housing Properties Trust, REIT 4,527,110 64,369 REIT Class A shares 2,925,571 34,775 Ventas, Inc., REIT 2,174,133 30,400 AvalonBay Communities, Inc., REIT 5,385,360 58,699 Welltower, Inc., REIT 3,928,724 14,200 Colony Starwood Homes, REIT 409,102 16,508,349 11,100 Education Realty Trust, Inc., REIT 469,530 91,525 Equity Residential, REIT 5,890,549 20,953 Essex Property Trust, Inc., REIT 4,871,572 Hotels – 0.8% 371 Japan Rental Housing Investments, Inc., REIT 248,868 35,600 Chesapeake Lodging Trust, REIT 920,616 16,252 Mid-America Apartment Communities, Inc., REIT 1,591,396 13,000 Hilton Worldwide Holdings, Inc.*** 353,600 23,629,797 51 Hoshino Resorts REIT, Inc. (Japan) 266,182 Diversified – 3.7% 63,350 Hospitality Properties Trust, REIT 2,010,729 30,500 ADO Properties SA (Luxembourg) 1,027,711 107,925 Host Hotels & Resorts, Inc., REIT 2,033,307 25,600 Aeon Mall Co., Ltd. (Japan) 360,098 1,460 Japan Hotel REIT Investment Corp 981,870 8,970 Agree Realty Corp., REIT 413,068 27,125 LaSalle Hotel Properties, REIT 826,499 2,225 Altarea SCA, REIT (France) 433,767 35,425 Pebblebrook Hotel Trust, REIT 1,053,894 66,810 Atrium European Real Estate, Ltd. (Jersey) 276,388 52,600 Sunstone Hotel Investors, Inc., REIT 802,150 28,900 Castellum AB (Sweden) 396,199 9,248,847 23,400 Coresite Realty Corp., REIT 1,857,258 Mortgages – 0.0% 1,228,600 Croesus Retail Trust (Singapore) 708,408 61,600 CYS Investments, Inc., REIT 476,168 22,000 Crown Castle International Corp., REIT 1,908,940 30,300 Deutsche Wohnen AG (Germany) 951,759 Office Properties – 1.1% 204,300 Dexus Property Group, REIT (Australia) 1,418,310 36,550 Alexandria Real Estate Equities, Inc., REIT 4,061,802 20,550 Digital Realty Trust, Inc., REIT 2,019,243 19,000 Brandywine Realty Trust, REIT 313,690 25,600 Duke Realty Corporation, REIT 679,936 410,000 Champion REIT (Hong Kong) 222,065 11,716 EPR Properties, REIT 840,857 58,300 City Office REIT, Inc 767,811 13,225 Equinix, Inc., REIT 4,726,747 13,600 Corporate Office Properties Trust, REIT 424,592 553,900 Frasers Logistics & Industrial Trust, REIT*** 353,801 60,000 Douglas Emmett, Inc., REIT 2,193,600 135,900 Goodman Group, REIT (Australia) 699,257 56,750 Hudson Pacific Properties, Inc., REIT 1,973,765 43,900 Inmobiliaria Colonial SA (Spain) 304,210 245,639 Investa Office Fund, REIT 836,695 32,200 Interxion Holding NV***(Netherlands) 1,129,254 16,100 Kilroy Realty Corp., REIT 1,178,842 229 Invesco Office J-Reit, Inc. (Japan) 188,882 8,949 SL Green Realty Corp., REIT 962,465 20,397 Klepierre, REIT (France) 801,834 410,400 Viva Industrial Trust, REIT (Singapore) 213,964 6,200 LEG Immobilien AG (Germany) 481,652 13,149,291 85,725 Liberty Property Trust, REIT 3,386,138 Regional Malls – 1.5% Londonmetric Property, PLC, REIT 84,700 CBL & Associates Properties, Inc., REIT 974,050 235,500 (United Kingdom) 451,311 108,950 GGP, Inc., REIT 2,721,571 122,700 Mapletree Commercial Trust, REIT (Singapore) 118,197 17,325 Macerich Company, The, REIT 1,227,303 88,206 Merlin Properties Socimi SA, REIT 959,144 73,210 Simon Property Group, Inc., REIT 13,007,221 See accompanying notes to Portfolio of Investments 1 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – December 31, 2016 (Unaudited) (continued) Shares Value Shares Value Regional Malls – (continued) Diversified – (continued) 8,125 Taubman Centers, Inc., REIT $ 600,681 35,250 Retail Properties of America, Inc., REIT, 18,530,826 Series A, 7.00% $ 877,725 Residential – 0.1% Vornado Realty Trust, REIT, 19,960 Sun Communities, Inc., REIT 1,529,136 44,350 Series G, 6.63% 1,115,846 4,100 Series K, 5.70% 96,596 Shopping Centers – 1.5% 5,936,217 37,000 Brixmor Property Group, Inc., REIT 903,540 Health Care – 0.0% 296,916 Citycon OYJ (Finland) 730,741 11,350 Sabra Health Care, Inc., REIT, Series A, 7.13% 289,538 235,925 DDR Corp., REIT 3,602,575 3,650 Senior Housing Properties Trust, REIT 6.25% 89,316 Eurocommercial Properties NV, REIT 1,250 Welltower, Inc., REIT, Series J, 6.50% 31,425 8,493 (Netherlands) 327,077 410,279 10,625 Federal Realty Investment Trust, REIT 1,509,919 Hotels – 0.2% 210,000 Fortune, REIT (Hong Kong) 241,292 9,525 Chesapeake Lodging Trust, REIT, Series A, 7.75% 242,316 244 Kenedix Retail REIT Corp. (Japan) 556,163 19,475 Hospitality Properties Trust, REIT, 58,725 Kimco Realty Corp., REIT 1,477,521 Series D, 7.13% 491,160 68,000 Link REIT (Hong Kong) 441,963 LaSalle Hotel Properties, REIT, 161,200 Newriver REIT, PLC (United Kingdom) 677,444 2,900 Series H, 7.50% 72,790 27,150 Regency Centers Corp., REIT 1,871,992 40,275 Series J, 6.30% 937,199 174,900 Scentre Group, REIT (Australia) 585,646 7,625 Sunstone Hotel Investors, Inc., REIT, 8,200 Vastned Retail NV, REIT (Netherlands) 318,167 Series F, 6.45% 189,558 90,395 Weingarten Realty Investors, REIT 3,235,237 1,933,023 21,213 Wereldhave NV REIT (Netherlands) 954,828 Office Properties – 0.4% 17,434,105 6,950 Alexandria Real Estate Equities, Inc., REIT, Storage – 1.3% Series E, 6.45% 174,098 136,175 CubeSmart, REIT 3,645,405 16,250 Brandywine Realty Trust, REIT, Series E, 6.90% 411,044 28,337 Extra Space Storage, Inc., REIT 2,188,750 Corporate Office Properties Trust, REIT 33,225 Life Storage, REIT 2,832,764 18,300 Series L, 7.38% 461,160 52,900 National Storage Affiliates Trust, REIT 1,167,503 Kilroy Realty Corp., REIT, 25,925 Public Storage, REIT 5,794,238 18,200 Series G, 6.88% 461,370 15,628,660 18,775 Series H, 6.38% 469,938 Warehouse / Industrial – 1.3% 114,806 SL Green Realty Corp., REIT, Series I, 6.50% 2,863,262 445,700 AIMS AMP Capital Industrial, REIT, (Singapore) 403,181 9,500 VEREIT, Inc., Series F, 6.70% 240,255 33,650 CyrusOne, Inc., REIT 1,505,164 5,081,127 18,200 Granite Real Estate Investment Trust (Canada) 607,683 Regional Malls – 0.8% Industrial & Infastructure Fund Investment Corp., 69,921 CBL & Associates Properties Inc., REIT, 140 REIT (Japan) 667,209 Series D, 7.38% 1,709,568 344 Japan Logistics Fund, Inc., REIT (Japan) 725,233 62,225 GGP, Inc., REIT, Series A, 0.40% 1,543,802 PLA Administradora Industrial S de RL de CV, Pennsylvania Real Estate Investment Trust, REIT 613,600 REIT (Mexico) 772,563 70,937 Series A, 8.25% 1,793,997 Prologis Property Mexico SA de CV, REIT 500 Series B, 7.38% 12,500 162,800 (Mexico) 233,170 Taubman Centers Inc., REIT, 152,708 Prologis, Inc., REIT 8,061,455 113,925 Series J, 6.50% 2,802,555 Safestore Holdings, PLC, REIT (United 24,775 Series K, 6.25% 613,181 121,300 Kingdom) 523,219 Washington Prime Group, Inc., REIT, 64,154 STAG Industrial Inc., REIT 1,531,356 1,800 Series H, 7.50% 46,044 WPT Industrial Real Estate Investment Trust 15,000 Series I, 6.88% 372,000 39,100 (Canada) 461,380 8,893,647 15,491,613 Residential – 0.1% Total Common Stocks 176,374,477 40,575 Equity LifeStyle Properties, Inc., REIT, (Cost $174,995,044) Series C, 6.75% 1,019,244 7,000 Sun Communities, Inc., REIT, Series A, 7.13% 176,015 Preferred Stock – 2.9% 1,195,259 Apartments – 0.4% Shopping Centers – 0.3% American Homes 4 Rent, REIT DDR Corp., REIT, 104,571 Series D, 6.50% 2,614,275 49,100 Series J, 6.50% 1,202,950 55,475 Series E, 6.35% 1,359,692 3,000 Series K, 6.25 71,490 34,750 Apartment Investment & Management Co., REIT, 5,600 Kimco Realty Corp., REIT, Series K, 5.63% 131,152 Series A, 6.88% 896,550 Regency Centers Corporation, REIT, 4,870,517 4,375 Series 6, 6.63% 109,812 Diversified – 0.5% 300 Series 7, 6.00 7,182 24,350 Digital Realty Trust, Inc., REIT 14,175 Saul Centers Inc., REIT, Series C, 6.88% 356,218 Series H, 7.38% 661,102 Urstadt Biddle Properties, Inc., REIT, 21,725 National Retail Properties, Inc., REIT, 51,800 Series F, 7.13% 1,320,900 Series D, 6.63% 545,515 20,950 Series G, 6.75% 539,672 PS Business Parks, Inc. REIT, 3,739,376 47,325 Series S, 6.45% 1,186,911 59,750 Series T, 6.00% 1,452,522 See accompanying notes to financial statements 2 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – December 31, 2016 (Unaudited) (continued) Shares Value Storage – 0.2% * Non-Tradable Securities. Public Storage, REIT, ** Partnership is not designated in units. The Fund owns approx. 4%. 9,450 Series D, 4.95% $ 200,340 *** Non-income producing security. 7,411 Series E, 4.90% 156,372 52,425 Series V, 5.38% 1,184,805 Portfolio Abbreviations: 11,925 Series Y, 6.38% 311,839 LP – Limited Partnership 1,853,356 PLC – Public Limited Company Warehouse / Industrial – 0.0% REIT – Real Estate Investment Trust 16,500 Terreno Realty Corp., REIT, Series A, 7.75% 416,625 Total Preferred Stock 34,329,426 % of (Cost $35,409,421) Industry Net Assets Diversified 74.0% Par Short-Term Investments 10.7% Corporate Debt – 1.0% Apartments 2.5% Apartments – 0.1% Regional Malls 2.3% 566,000 Select Income, REIT, 2.85%, 2/01/2018 568,556 Health Care 1.9% Shopping Centers 1.9% Health Care – 0.5% Office Properties 1.8% Senior Housing Properties Trust, REIT, Storage 1.5% 3,917,000 3.25%, 5/01/2019 3,930,835 Warehouse/Industrial 1.3% 2,057,000 6.75%, 4/15/2020 2,228,807 Hotels 1.0% 41,000 6.75%, 12/15/2021 45,929 Residential 0.2% 6,205,571 Other Assets Net of Liabilities 0.9% Office Properties – 0.3% 100.0% 184,000 Alexandria Real Estate Equities, Inc., REIT 4.60%, 4/1/2022 194,876 17,000 Brandywine Operating Partnership LP, REIT 4.95%, 4/15/2018 17,578 2,360,000 Corporate Office Properties LP, REIT 3.6%, 5/15/2023 2,274,068 500,00 Equity Commonwealth, REIT 5.88%, 9/15/2020 534,710 532,000 Government Properties Income Trust, REIT 3.75%, 8/15/2019 538,167 299,000 Select Income, REIT, 4.15%, 2/1/2022 296,413 53,000 SL Green Realty Corp., REIT, 4.50%, 12/1/2022 53,594 3,909,406 Reginal Malls – 0.0% 369,000 CBL & Associates LP, REIT, 5.25%, 12/01/2023 363,348 Shopping Centers – 0.1% 1,061,000 Brixmor Operating Partnership LP, REIT 3.88%, 8/15/2022 1,082,952 267,000 DDR Corp., REIT, 4.63%, 7/15/2022 283,022 93,000 Equity One, Inc. REIT, 3.75%, 11/15/2022 95,104 1,461,078 Total Corporate Debt 12,507,959 (Cost $12,487,955) Shares Short-Term Investments – 10.7% 128,468,559 Dreyfus Cash Management, Institutional Shares 128,481,405 (Cost $128,491,654) Total Investments – 99.1% $ 1,186,748,331 (Cost $1,142,346,738) Other Assets Net of Liabilities – 0.9% 10,530,430 Net Assets – 100.0% $ 1,197,278,761 See accompanying notes to financial statements 3 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LC Notes to Portfolio of Investments For the Period Ended December 31, 2016 (Unaudited) Securities Valuation - Consistent with Section 2(a)(41) of the 1940Act, the Funds price their securities as follows: Investments in securities that are listed on the New York Stock Exchange (the “NYSE”) are valued, except as indicated below, at the last sale price reflected at the close of the NYSE. If there has been no sale on such day, the securities are valued at the mean of the closing bid and ask prices for the day or, if no ask price is available, at the bid price.
